Filed 03/27/20                              Case 17-01066                       Doc 424



       1                                   NOT FOR PUBLICATION

       2

       3                         UNITED STATES BANKRUPTCY COURT

       4                         EASTERN DISTRICT OF CALIFORNIA

       5

       6   In re:                                    Case No. 17-12781-A-7
       7   DALIP SINGH NIJJAR,
       8

       9                   Debtor.
      10

      11   JAMES E. SALVEN,                          Adv. No. 17-1066-A
      12                   Plaintiff,                GMJ-6, FW-11
      13          V.                                 MEMORANDUM
      14   VIRPAL K. NIJJAR et al.,
      15                   Defendants.
      16

      17
                           Argued and submitted on September 25, 2019
      18
                                        at Fresno, California
      19
                    Honorable Fredrick E. Clement, Bankruptcy Judge Presiding
      20

      21
                 Appearances:   Gabriel J. Waddell and Peter A. Sauer,
                                Fear Waddell, P.C., for James E. Salven;
      22
                                David M. Gilmore and Timothy V. Logoluso,
                                Gilmore Magness Janisse for Virpal Nijjar,
      23
                                VK Nijjar Farms, LLC, and Nijjar Farms,
                                Inc.
      24

      25

      26

      27

      28
Filed 03/27/20                             Case 17-01066                                 Doc 424



      1          “What is once well done is done forever.”      Henry David Thoreau.

      2    The converse is also true.     Acting without counsel, a husband and wife

      3    attempted to transmute four parcels of land held as community property

      4    into wife’s separate property.     Eight years later, husband filed

      5    Chapter 7 bankruptcy and his trustee asserts a community property

      6    interest in those parcels.     Having failed to comply with California

      7    transmutation rules, wife’s real property will be subject to husband’s

      8    creditors’ reach.

      9    I.    FACTS

     10          Dalip Singh Nijjar (“Dalip”) and Virpal K. Nijjar (“Virpal”)

     11    married in 1989. 1

     12          During the marriage, the parties acquired four parcels of real

     13    property (10072 East Elkhorn, Laton, California; 11663 South Fowler

     14    Avenue, Selma, California; 13283 South Highland Avenue, Selma,

     15    California; and 14233 South Highland Avenue, Selma, California) and a

     16    business known as “Highland Transport, LLC.” The couple’s home was

     17    located on one of these parcels.

     18          In 2007, Dalip and Virpal began contemplating divorce.

     19          In 2008, in anticipation of that divorce, Dalip and Virpal

     20    negotiated a property settlement.     Under that settlement Dalip agreed

     21    to transfer all of his interest in the four parcels to Virpal and, in

     22    exchange, Virpal transferred her interest in Highland Transport, LLC,

     23    to Dalip and pledged one of those parcels to secure a $200,000

     24    business loan for Dalip.    To effectuate that agreement, Dalip executed

     25    and delivered four quitclaim deeds, one for each parcel, to Virpal.

     26    Each quitclaim deed recited that “For valuable consideration, receipt

     27    1 For clarity the Nijjars are referred to by their first names.   The court
           intends neither disrespect, nor familiarity.
     28
                                                  2
Filed 03/27/20                               Case 17-01066                                   Doc 424



      1    of which is hereby acknowledge (sic), Dalip S. Nijjar hereby

      2    remise(s), release(s), and forever quitclaim(s) to Virpal K. Nijjar

      3    the following real property.”       Those quitclaim were deeds recorded.

      4    Virpal purportedly transferred her interest in Highland Transport,

      5    LLC, 2 and encumbered 10072 East Elkhorn, Laton, California, by a deed

      6    of trust for $200,000 for Dalip’s loan from Fresno Truck Center.             No

      7    other community property was addressed in this purported property

      8    settlement.

      9            Later in 2008, Virpal filed a petition for divorce in the State

     10    of Nevada.     Nijjar v. Nijjar, No. CV08-02132 (NV Washoe County 2008).

     11    That court granted the Nijjars’ divorce and found “[t]hat there are no

     12    community property and community debts or obligations that the parties

     13    are requested (sic) to be adjudicated by the court.”         Id. at Findings

     14    of Fact, Conclusions of Law, Judgment and Decree of Divorce ¶ 6,

     15    December 5, 2008.

     16    II.     PROCEDURE

     17            Eight years later, Dalip sought the protections of a Chapter 7

     18    bankruptcy.     James E. Salven (“Salven”) was appointed the trustee.

     19            Salven filed an eight-count adversary proceeding.       Among the

     20    relief sought was a request for declaratory relief under 28 U.S.C. §

     21    2201 that “all community property of the marriage of the Debtor and

     22    Virpal Nijjar” remains property of the bankruptcy estate.           Second

     23    Amended Complaint at 38, January 31, 2018, ECF # 151.         The second

     24    count appears to seek declaratory relief as to two discrete sub-

     25    issues: (1) that whatever community property the Nijjars acquired was

     26    not transmuted by the pre-divorce settlement and that the Nevada

     27    marital dissolution proceeding did not divide the community property,

     28    2   The mechanics of that transfer are not clear from the record.
                                                    3
Filed 03/27/20                             Case 17-01066                                   Doc 424



      1    Id. at ¶¶ 143-152 (transmutation/division issues”; and (2) to define

      2    the precise contours of the Nijjars’ community property on the date of

      3    Dalip’s Chapter 7 bankruptcy, Id. at ¶¶ 153-154 (“scope issues”).

      4           Salven and the Nijjar defendants offer cross-motions for summary

      5    judgment on that issue. 3   Virpal argues that Virpal and Dalip’s 2008

      6    property settlement worked a transmutation, changing the four parcels

      7    into her separate property or, in the alternative, that the trustee’s

      8    action is barred by a three-year statute of limitations, Cal. Family

      9    Code § 1101, that expired long ago.        Salven disagrees, asserting a

     10    right to all community property, including those properties that the

     11    couple thought they had divided between themselves, a la Henn v. Henn,

     12    26 Cal.3d 323, 330 (1980).

     13    III. JURISDICTION

     14           This court has jurisdiction.    28 U.S.C. § 1334(a)-(b); see also

     15    General Order No. 182 of the Eastern District of California.        This

     16    adversary proceeding presents both core and non-core proceedings.          28

     17    U.S.C. § 157(b),(c).    The parties have consented to final orders and

     18    judgments by this court.    Scheduling Order § 2.0, June 1, 2018, ECF #

     19    194.

     20    IV.    LAW

     21           A.    Summary Judgment
     22           Federal Rule of Civil Procedure 56 requires the court to grant

     23    summary judgment on a claim or defense “if the movant shows that there

     24    is no genuine dispute as to any material fact and the movant is

     25    entitled to judgment as a matter of law.”        Fed. R. Civ. P. 56(a),

     26    3 Virpal has filed extensive objections to some of the evidence, particularly

           the declaration of Gurpreet Bhangoo, proffered by Salven. Objection to
     27    Plaintiff’s Evidence, August 14, 2019, ECF # 388. Because the court did not
           rely on that evidence in ruling on this matter, it need not rule on those
     28    objections.
                                                  4
Filed 03/27/20                             Case 17-01066                                 Doc 424



      1    incorporated by Fed. R. Civ. P. 56.       “[T]he mere existence of some

      2    alleged factual dispute between the parties will not defeat an

      3    otherwise properly supported motion for summary judgment; the

      4    requirement is that there be no genuine issue of material fact.”

      5    California v. Campbell, 138 F.3d 772, 780 (9th Cir. 1998) (citing

      6    Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986)).       “A

      7    fact is ‘material’ when, under the governing substantive law, it could

      8    affect the outcome of the case.”    Thrifty Oil Co. v. Bank of Am. Nat’l

      9    Trust & Sav. Ass’n, 322 F.3d 1039, 1046 (9th Cir. 2003) (citing

     10    Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).

     11          “The court must view the evidence in the light most favorable to

     12    the non-movant and draw all reasonable inferences in the non-movant’s

     13    favor.”   Swoger v. Rare Coin Wholesalers, 803 F.3d 1045, 1047 (9th

     14    Cir. 2015) (citing Clicks Billiards Inc. v. Sixshooters Inc., 251 F.3d

     15    1252, 1257 (9th Cir. 2001)).

     16          A shifting burden of proof applies to motions for summary

     17    judgment.    In re Oracle Corp. Sec. Litig., 627 F.3d 376, 387 (9th Cir.

     18    2010).    “The moving party initially bears the burden of proving the

     19    absence of a genuine issue of material fact.”        Id.

     20          “Where the non-moving party [e.g., a plaintiff] bears the burden

     21    of proof at trial, the moving party need only prove that there is an

     22    absence of evidence to support the non-moving party’s case. Where the

     23    moving party meets that burden, the burden then shifts to the non-

     24    moving party to designate specific facts demonstrating the existence

     25    of genuine issues for trial.”    Id. (citation omitted). The Ninth

     26    Circuit has explained that the non-moving party’s “burden is not a

     27    light one.   The non-moving party must show more than the mere

     28    existence of a scintilla of evidence.”       Id.   “In fact, the non-moving
                                                 5
Filed 03/27/20                             Case 17-01066                             Doc 424



      1    party must come forth with evidence from which [the factfinder] could

      2    reasonably render a verdict in the non-moving party’s favor.”     Id.

      3          When the moving party has the burden of persuasion at trial

      4    (e.g., a plaintiff on claim for relief or a defendant as to an

      5    affirmative defense), the moving party’s burden at summary judgment is

      6    to “establish beyond controversy every essential element of its . . .

      7    claim. S. California Gas Co. v. City of Santa Ana, 336 F.3d 885, 888

      8    (9th Cir. 2003) (internal quotation marks omitted).    In such a case,

      9    there is no need to disprove the opponent’s case “[i]f the evidence

     10    offered in support of the motion establishes every essential element

     11    of the moving party’s claim or [affirmative] defense.” Hon. Virginia

     12    A. Phillips & Hon. Karen L. Stevenson, Federal Civil Procedure Before

     13    Trials, Calif. & 9th Cir. Edit., Summary Judgment, Burden of Proof ¶

     14    14:126.1 (Rutter Group 2019).

     15          A party may support or oppose a motion for summary judgment with

     16    affidavits or declarations that are “made on personal knowledge” and

     17    that “set out facts that would be admissible in evidence.”   Fed. R.

     18    Civ. P. 56(c)(4).   The assertion “that a fact cannot be or is

     19    genuinely disputed” may be also supported by citing to other materials

     20    in the record or by “showing that the materials cited do not establish

     21    the absence or presence of a genuine dispute, or that an adverse party

     22    cannot produce admissible evidence to support the fact.”   Fed. R. Civ.

     23    P. 56(c)(1).

     24          “A motion for summary judgment cannot be defeated by mere

     25    conclusory allegations unsupported by factual data.”   Angel v.

     26    Seattle-First Nat’l Bank, 653 F.2d 1293, 1299 (9th Cir. 1981) (citing

     27    Marks v. U.S. Dep’t of Justice, 578 F.2d 261, 263 (9th Cir. 1978)).

     28    “Furthermore, a party cannot manufacture a genuine issue of material
                                                 6
Filed 03/27/20                              Case 17-01066                                Doc 424



      1    fact merely by making assertions in its legal memoranda.”       S.A.

      2    Empresa de Viacao Aerea Rio Grandense v. Walter Kidde & Co., 690 F.2d

      3    1235, 1238 (9th Cir. 1982).

      4          B.    Community Property
      5          As a rule, property of the estate includes “all legal and

      6    equitable interests of the debtor in property as of the commencement

      7    of the case.”   11 U.S.C. § 541(a)(1).     Community property is included

      8    in property of the estate.

      9          All interests of the debtor and the debtor's spouse in
                 community property as of the commencement of the case that
     10          is--
     11          (A) under the sole, equal, or joint management and control
                 of the debtor; or
     12
                 (B) liable for an allowable claim against the debtor, or
     13          for both an allowable claim against the debtor and an
                 allowable claim against the debtor's spouse, to the extent
     14          that such interest is so liable.
     15    11 U.S.C. § 541(a)(2).
     16          Bankruptcy courts look to state law to determine whether a

     17    debtor’s interest is property under § 541(a) and the nature and extent

     18    of the debtor’s interest.    Butner v. United States, 440 U.S. 48, 54

     19    (1979); In re Coupon Clearing Service, Inc., 113 F.3d 1091, 1099

     20    (1997). 4

     21          “Except as otherwise provided by statute, all property, real or

     22    personal, wherever situated, acquired by a married person during the

     23    marriage while domiciled in this state is community property.”         Cal.

     24    Fam. Code § 760; see also, Cal. Civ. Code § 687; Marriage of Bonds, 24

     25    Cal.4th 1, 12 (2000).    Property acquired during marriage is presumed

     26    to be community property.    Cal. Family Code § 760; Brace v. Speier (In

     27    4 Salven and Virpal have each argued the application of California law,

           notwithstanding that the marital dissolution action occurred in Nevada.
     28    Following suit, the court also applies California law.
                                                  7
Filed 03/27/20                              Case 17-01066                            Doc 424



      1    re Brace), 566 B.R. 13 (9th Cir. 2017), rev’d, In re Brace, 900 F.3d

      2    531 (9th Cir. 2018) (certifying question of whether presumption of

      3    title overcame presumption of community property).

      4               1.      Transmutation during marriage
      5          The character of community property may be changed during

      6    marriage or as a part of a marital dissolution proceeding.      During

      7    marriage, spouses may change the character of community property to

      8    the separate property of one particular spouse.     Cal. Family Code §

      9    850(a).   “A transmutation of real or personal property is not valid

     10    unless made in writing by an express declaration that is made, joined

     11    in, consented to, or accepted by the spouse whose interest in the

     12    property is adversely affected.”     Cal. Fam. Code § 852(a); see also,

     13    Cal. Fam. Code § 1500; Estate of MacDonald (1990) 51 Cal.3d 262, 267-

     14    268 (1990).     Extrinsic evidence of intent is inadmissible.   In re

     15    Marriage of Benson, 36 Cal.4th 1096, 1106 (2005); Marriage of

     16    Campbell, 74 Cal.App.4th 1058, 1062 (1999).

     17          An enforceable transmutation agreement need not use the word

     18    “transmutation’ or any other particular locution.”     Estate of

     19    MacDonald, 51 Cal. 3d at 273.”     As the MacDonald court stated, “For

     20    example, the paragraph signed by decedent here would have been

     21    sufficient if it had included an additional sentence reading: “I give

     22    to the account holder any interest I have in the funds deposited in

     23    this account.”     Id.   But the use of the word “transfer” alone is

     24    insufficient:

     25          [U]se of the word “transfer,” without more, does not
                 satisfy § 852(a) and thus does not effect a transmutation.
     26          “[W]hile the term ‘transfer’ could refer to a change in
                 ownership, it does not necessarily do so.” [Marriage of
     27          Barneson, supra, 69 CA4th at 590-591, 81 CR2d at 731
                 (emphasis in original); see also Marriage of Begian &
     28          Sarajian (2018) 31 CA5th 506, 509, 516-518, 242 CR3d 692,
                                               8
Filed 03/27/20                          Case 17-01066                               Doc 424



      1          694, 699-701—Trust Transfer Deed purporting to “grant” real
                 property to W and stating said transfer was “gift” deemed
      2          invalid transmutation susceptible to at least two different
                 interpretations.
      3
           Hogoboom and King, California Practice Guide-Family Law, Marital
      4
           Property, Property Characterization § 8:479.1 (Rutter Group June
      5
           2019).
      6
                 In some instances, California courts have accepted quitclaim
      7
           deeds as an express declaration under § 852.   Marriage of Haines, 33
      8
           Cal.App.4th 277, 293-294 (1995); In re Marriage of Mathews, 133
      9
           Cal.App.4th 624 (2005); In re Marriage of Starr, 189 Cal.App.4th 277
     10
           (2010).
     11
                 Interspousal property transactions are subject to the fiduciary
     12
           duty standards in California Family Code § 721.   That section
     13
           provides:
     14
                 [I]n transactions between themselves, spouses are subject
     15          to the general rules governing fiduciary relationships that
                 control the actions of persons occupying confidential
     16          relations with each other. This confidential relationship
                 imposes a duty of the highest good faith and fair dealing
     17          on each spouse, and neither shall take any unfair advantage
                 of the other. This confidential relationship is a fiduciary
     18          relationship subject to the same rights and duties of
                 nonmarital business partners....
     19
           Cal. Family Code § 721(b) (emphasis added).
     20
                 Moreover, a transmutation that unfairly disadvantages one spouse
     21
           is presumed to be the product of undue influence and is invalid.
     22
                 [A] transmutation that unfairly advantages one spouse (or
     23          registered domestic partner) over the other is presumed to
                 have been induced by undue influence. As a result, when the
     24          “disadvantaged” party contests the alleged transmutation,
                 the advantaged party has the burden of proving by a
     25          preponderance of the evidence that the transaction was not
                 consummated in violation of his or her fiduciary duties
     26          (i.e., evidence showing the transaction was freely and
                 voluntarily consummated, with full knowledge of all the
     27          facts and a complete understanding of the effect of the
                 transfer). [Marriage of Haines, supra, 33 CA4th at 296-297,
     28          39 CR2d at 685-686; see also Marriage of Balcof (2006) 141
                                               9
Filed 03/27/20                           Case 17-01066                                Doc 424



      1          CA4th 1509, 1519-1522, 47 CR3d 183, 190-192; Marriage of
                 Lund (2009) 174 CA4th 40, 55, 94 CR3d 84, 97
      2

      3    Hogoboom and King, California Practice Guide-Family Law at § 8:471.6

      4    (emphasis added).

      5          Transmutation must occur, if at all, prior to the date marital

      6    dissolution proceedings begin.   In re Marriage of Dellaria & Blickman-

      7    Dellaria, 172 Cal.App.4th 196, 204 (2009), as modified on denial of

      8    reh’g (April 2, 2009).

      9          The burden of proving that the transaction did not violate the

     10    fiduciary duty that exits between spouses falls to the advantaged

     11    spouse.   Marriage of Haines, 33 Cal.App.4th at 297; Marriage of

     12    Fossum, 192 Cal.App.4th 336, 345 (2011).      Where, as here, the common

     13    law presumption of title (Cal. Evid. Code 662) and community property

     14    presumption of undue influence (Cal. Fam. Code § 721(b)) conflict, the

     15    presumption of title yields to the presumption of undue influence.

     16    Marriage of Fossum, 192 Cal.App.4th at 344; Marriage of Haines, 33

     17    Cal.App.4th at 300-302.   To sustain that burden the advantaged spouse

     18    must prove that the other spouse entered into the transaction “freely

     19    and voluntarily,” “with a full knowledge of all the facts,” and “a

     20    complete understanding of the effect of the transfer.” Brown v.

     21    Canadian Indus. Alcohol Co., 209 Cal. 596, 598 (1930); In re Marriage

     22    of Haines, 33 Cal. App. 4th at 296.

     23               2.    Division of community property as a part of marital
                            dissolution proceedings
     24

     25          There are three methods by which community property may be

     26    divided as part of a marital dissolution proceedings: oral stipulation

     27    in open court, written stipulation or decree of the family court.

     28          Except upon the written agreement of the parties, or on
                                                 10
Filed 03/27/20                             Case 17-01066                              Doc 424



      1          oral stipulation of the parties in open court, or as
                 otherwise provided in this division, in a proceeding for
      2          dissolution of marriage or for legal separation of the
                 parties, the court shall, either in its judgment of
      3          dissolution of the marriage, in its judgment of legal
                 separation of the parties, or at a later time if it
      4          expressly reserves jurisdiction to make such a property
                 division, divide the community estate of the parties
      5          equally.

      6    Cal. Family Code § 2550 (emphasis added).

      7          Moreover, the Family Court retains jurisdiction to adjudicate

      8    undivided community property.    “In a proceeding for dissolution of

      9    marriage, for nullity of marriage, or for legal separation of the

     10    parties, the court has continuing jurisdiction to award community

     11    estate assets or community estate liabilities to the parties that have

     12    not been previously adjudicated by a judgment in the proceeding.”

     13    Cal. Family Code § 2556; see also Hogoboom and King, California

     14    Practice Guide-Family Law at § 8:1513.     Long-standing precedent makes

     15    clear that a dissolution judgment does “not affect the disposition of

     16    community property as to which the judgment is silent.”     Marriage of

     17    Huntley, 10 Cal.App.5th 1053, 1059-60 (2017); see also, Henn v. Henn,

     18    26 Cal.3d 323, 330 (1980).    Division may be accomplished in the

     19    marital dissolution action by motion or otherwise by separate action.

     20    In re Marriage of Moore & Ferrie, 14 Cal. App. 4th 1472, 1483 n. 9

     21    (1993).

     22          As a rule, only parties to the marital dissolution proceeding may

     23    file a motion under § 2550.   Marriage of Braendle, 46 Cal.App.4th

     24    1037, 1043 (1996).   But this court finds that the trustee, who

     25    succeeds to all legal and equitable interests held by Dalip on the

     26    petition date could bring a separate action.     11 U.S.C. § 541(a)(1);

     27    Henn, 26 Cal.3d at 330 (authorizing recovery by separate action).

     28
                                                 11
Filed 03/27/20                             Case 17-01066                              Doc 424



      1    V.    DISCUSSION

      2          A.   Transmutation/Division of Community Property
      3          Salven’s second count for a declaration is that “all community

      4    property” of the Nijjar marriage is property of the estate.     Second

      5    Amended Complaint ¶¶ 143-54 & prayer, January 31, 2018, ECF # 151.

      6    That includes the Nijjars’ real properties and personal properties.

      7    Id.   The Nijjar defendants’ suggestion that the second count includes

      8    only the four real properties subject to the quitclaim deeds mis-read

      9    the Second Amended Complaint.

     10               1.      Four Real Properties
     11          Because Dalip alienated four parcels of real property he is the

     12    disadvantaged spouse.    Cal. Fam. Code § 721(b).   As the estate

     13    representative, Salven stands in Dalip’s shoes and argues his position

     14    (notwithstanding Dali’s preference that Salven not do so).     11 U.S.C.

     15    §§ 323, 541(a).    As a consequence, Virpal has the burden of showing

     16    that Dalip entered into the transaction “freely and voluntarily,”

     17    “with a full knowledge of all the facts,” and “a complete

     18    understanding of the effect of the transfer.” Brown v. Canadian Indus.

     19    Alcohol Co., 209 Cal. at 598 (1930); In re Marriage of Haines, 33 Cal.

     20    App. 4th at 296.

     21           As the party favored by the presumption of undue influence,

     22    Salven needs to do nothing more than point to the four quitclaim deeds

     23    and the presumption of § 721(b), shifting the burden of proof on the

     24    issue to Virpal.    Virpal’s best evidence is her own declaration and

     25    the declaration of Dalip.    She declared:

     26          I believe at that time that the division of our community
                 property assets was fair and equitable upon the value of
     27          the assets and encumbrances and consistent with our elders’
                 advice. No undue pressure or influence was exerted over me
     28          or by me against Dalip relating to the community property
                                               12
Filed 03/27/20                           Case 17-01066                               Doc 424



      1          decision.   The decision was freely made and voluntarily
                 executed.
      2
           Virpal K. Nijjar decl. ¶ 6, July 17, 2019, ECF # 355.
      3
                 After reciting the terms of the property settlement, Dalip
      4
           declared: “I believed at the time that the division of our community
      5
           property assets was a fair and equitable division based on the value
      6
           of the assets and encumbrances and consistent with our elders’
      7
           advice.”   Dalip S. Nijjar decl. ¶ 6, July 17, 2019, ECF # 357. It also
      8
           stated, “I transferred, via Quitclaim Deeds, the parcels freely and
      9
           voluntarily with no reservation.”   Id. at ¶ 7.   Dalip’s decision to
     10
           enter into a property settlement with Virpal was free and voluntary.
     11
           But Virpal has offered this court no evidence that she moved forward
     12
           “with a full knowledge of all the facts,” and “a complete
     13
           understanding of the effect of the transfer.” Brown, 209 Cal. at 598;
     14
           In re Marriage of Haines, 33 Cal. App. 4th at 296.   That Dalip
     15
           consulted with the “elders” of his community does not demonstrate that
     16
           he had “full knowledge of the facts” or had “a complete understanding
     17
           of the effect of the transfer.”   Nor does it give rise to a competing
     18
           inference of knowledge or understanding of effect.    That is true
     19
           because there is no evidence that the “elders” themselves had such
     20
           knowledge and understanding or that they communicated that specific
     21
           information to Dalip.   As a consequence, the presumption of undue
     22
           influence, Cal. Fam. Code § 721, has not been rebutted and Salven’s
     23
           motion for summary judgment will be granted as to 10072 East Elkhorn,
     24
           Laton, California; 11663 South Fowler Avenue, Selma, California; 13283
     25
           South Highland Avenue, Selma, California; and 14233 South Highland
     26
           Avenue, Selma, California.
     27

     28
                                               13
Filed 03/27/20                            Case 17-01066                              Doc 424



      1                2.   All Other Community Property

      2          During a marital dissolution action, property may only be divided

      3    by written stipulation, oral stipulation offered in court or decree.

      4    Cal. Fam. Code § 2550.    None of those occurred here.   As a

      5    consequence, any unresolved community property remained community

      6    property.   Marriage of Huntley, 10 Cal.App.5th at 1059-60; Henn, 26

      7    Cal.3d at 330.   Dalip and Virpal made one, and only one, effort to

      8    divide their community property prior to the marital dissolution

      9    action.   And this court has just ruled that effort was ineffectual.

     10    As a consequence, property owned by Dalip and Virpal remained

     11    community property.

     12                3.   Statute of Limitations

     13          California law provides the rule of decision for a transmutation

     14    brought in violation of the fiduciary duty rules.

     15          (a) A spouse has a claim against the other spouse for any
                 breach of the fiduciary duty that results in impairment to
     16          the claimant spouse's present undivided one-half interest
                 in the community estate, including, but not limited to, a
     17          single transaction or a pattern or series of transactions,
                 which transaction or transactions have caused or will cause
     18          a detrimental impact to the claimant spouse's undivided
                 one-half interest in the community estate.
     19
                 (b) A court may order an accounting of the property and
     20          obligations of the parties to a marriage and may determine
                 the rights of ownership in, the beneficial enjoyment of, or
     21          access to, community property, and the classification of
                 all property of the parties to a marriage.
     22
                 (d)(1) Except as provided in paragraph (2), any action
     23          under subdivision (a) shall be commenced within three years
                 of the date a petitioning spouse had actual knowledge that
     24          the transaction or event for which the remedy is being
                 sought occurred.
     25
                 (2) An action may   be commenced under this section upon the
     26          death of a spouse   or in conjunction with an action for
                 legal separation,   dissolution of marriage, or nullity
     27          without regard to   the time limitations set forth in
                 paragraph (1).
     28
                                                14
Filed 03/27/20                                  Case 17-01066                                  Doc 424



      1            (3) The defense of laches may be raised in any action
                   brought under this section.
      2
           The trustee’s action is in the manner of Henn v. Henn, 26 Cal.3d 323,
      3
           330 (1980), and falls within California Family Law § 1101(d)(2).             See
      4
           Patrick v. Alacer Corp., 201 CA4th 1326, 1337 fn. 4 (2011); Yeh v.
      5
           Tai, 18 Cal.App.5th 953, 957 (2017).            No statute of limitations
      6
           applies; actions may be barred by laches. 5          As a consequence, the
      7
           action is not time barred.
      8
                   B.    Scope of Community Property
      9
                   Plaintiff’s request to trace community property assets into other
     10
           real properties, e.g., 8373 Saginaw property, 8610 Saginaw property,
     11
           Floral property, Mountain View property and Conejo property will be
     12
           denied on procedural grounds.
     13
                   First, a motion must state the legal basis for relief.         Fed. R.
     14
           Bankr. P. 9013 (“The motion shall state with particularity the grounds
     15
           therefor...”).     Local Bankruptcy Rules provide:
     16
                   The application, motion, contested matter, or other request
     17            for relief shall set forth the relief or order sought and
                   shall state with particularity the factual and legal
     18            grounds therefor. Legal grounds for the relief sought means
                   citation to the statute, rule, case, or common law doctrine
     19            that forms the basis of the moving party’s request but does
                   not include a discussion of those authorities or argument
     20            for their applicability.

     21    LBR 9014-1(d)(3)(A)(emphasis added).

     22            Salven has not set forth the legal grounds for his motion.           See,

     23    Motion, July 17, 2019, ECF # 362; Memorandum of Points & Authorities,

     24    July 17, 2019, ECF # 365.

     25            Second, Rule 10(b) limits the different theories a party may

     26    bundle into a single count.

     27            A party must state its claims or defenses in numbered

     28    5   Virpal has not so argued here.
                                                      15
Filed 03/27/20                             Case 17-01066                               Doc 424



      1          paragraphs, each limited as far as practicable to a single
                 set of circumstances. A later pleading may refer by number
      2          to a paragraph in an earlier pleading. If doing so would
                 promote clarity, each claim founded on a separate
      3          transaction or occurrence--and each defense other than a
                 denial--must be stated in a separate count or defense.
      4
           Fed. R. Civ. P. 10(b), incorporated by Fed. R. Bankr. P. 7010
      5
           (emphasis added).
      6
                 While such an issue is ordinarily raised at the pleading stage,
      7
           it need not be.     Fed. R. Civ. P. 12(e), incorporated by Fed. R. Bankr.
      8
           P. 7012.   Amalgamating the transmission/division issue and the scope
      9
           of community property issues, including the tracing of community
     10
           property to 8373 Saginaw, 8610 Saginaw, Floral, Mountain View and
     11
           Conejo, coupled with a lack of argument on the issue, has made ruling
     12
           on this aspect of the motion extraordinarily confused.     As a result,
     13
           the court will deny without prejudice any request to define the scope
     14
           of community property, except as to 10072 East Elkhorn, Laton,
     15
           California; 11663 South Fowler Avenue, Selma, California; 13283 South
     16
           Highland Avenue, Selma, California; and 14233 South Highland Avenue,
     17
           Selma, California, and a business known as Highland Transport, LLC.
     18
           VI.   CONCLUSIONS
     19
                 As to the second count, the court finds that (1) no transmutation
     20
           of community property occurred; (2) community property was not divided
     21
           as a part of the Nevada divorce proceedings; (3) any property that was
     22
           community property of the marriage remains so; and (4) community
     23
           property of the marriage includes (A) 10072 East Elkhorn, Laton,
     24
           California; (B) 11663 South Fowler Avenue, Selma, California; (C)
     25
           13283 South Highland Avenue, Selma, California; (D) 14233 South
     26
           Highland Avenue, Selma, California, and (E) Highland Transport, LLC,
     27
           was, and is, community property and part of the estate.
     28
                                                 16
Filed 03/27/20                           Case 17-01066                               Doc 424



      1          Salven’s motion for summary judgment will be granted in part and

      2    denied without prejudice in part.   Fed. R. Civ. P. 56(g), incorporated

      3    by Fed. R. Civ. P. 7010.   Virpal’s motion for summary judgment will be

      4    denied. The court will issue an order from chambers.

      5
                    Mar 27, 2020
      6

      7

      8

      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27

     28
                                               17
Filed 03/27/20                                    Case 17-01066                                            Doc 424



      1
                              Instructions to Clerk of Court
      2                             Service List - Not Part of Order/Judgment
      3    The Clerk of Court is instructed to send the Order/Judgment or other court generated
      4    document transmitted herewith to the parties below. The Clerk of Court will send the document
           via the BNC or, if checked ____, via the U.S. mail.
      5

      6    All Attorneys for Plaintiff(s)                 All Attorneys for the Defendant(s) (if any)
      7
           Bankruptcy Trustee (if appointed in the case) Office of the U.S. Trustee
      8                                                  2500 Tulare St, Ste 1401
                                                         Fresno, CA 93721
      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27

     28
                                                          18
